Case: 2:19-cv-04885-MHW-CMV Doc #: 19 Filed: 07/01/20 Page: 1 of 3 PAGEID #: 1247




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


Chad R. Dittoe,

             Plaintiff,

v.                                                  Case No.: 2:19-cv-4885
                                                    Judge Michael H. Watson
                                                    Magistrate Judge Vascura
Commissioner of Social Security,

             Defendant.


                               OPINION AND ORDER

      On June 11, 2020, Magistrate Judge Vascura issued a Report and

Recommendation (“R&R”) recommending that Plaintiff’s Statement of Errors be

overruled, the decision of the Commissioner of Social Security be affirmed, and

that judgment be entered in favor of Defendant. ECF No. 16. Plaintiff has filed a

timely objection to the R&R, ECF No. 17, and Defendant has replied. ECF No.

18. The Court considers the matter de novo. See 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b)(3).

      Plaintiff raises one primary objection to the R&R and requests the Court

review all the arguments set forth in detail in the Statement of Specific Errors. In

the objection, Plaintiff argues that the ALJ’s reliance on the residual functional

capacity (“RFC”) to determine Plaintiff was not disabled was problematic

because it is unclear whether Plaintiff can return to his past work as an Office
Case: 2:19-cv-04885-MHW-CMV Doc #: 19 Filed: 07/01/20 Page: 2 of 3 PAGEID #: 1248




Clerk. ECF No. 17. Specifically, Plaintiff states that the ALJ’s RFC allows for the

performance of light work with the exception of the ability to lift a box of copy

paper up to sixty pounds up to twice per week. Plaintiff asserts that this is

confusing because the ALJ seems to suggest that Plaintiff is only capable of light

level work, but by allowing him to lift up to 60 pounds, the RFC is actually

permitting heavy level work.

      The Magistrate Judge specifically considered Plaintiff’s objection and

found that the ALJ’s decision to include Plaintiff’s ability to lift up to 60 pounds

twice weekly was within the permissible “zone of choice,” and the assessed RFC

is supported by substantial evidence. The Court agrees. Plaintiff testified that he

has lived with cerebral palsy since childhood, has lifted 58-pound boxes twice

weekly during his former employment, and could not return to such a position

due to an inability to sit, not an inability to lift. Therefore, the Undersigned agrees

with the findings of the Magistrate Judge and the ALJ that including Plaintiff’s

ability to lift up to 60 pounds twice weekly is not confusing as Plaintiff himself

testified about his abilities; therefore, it was within the permissible “zone of

choice.”

      The Court has carefully considered Plaintiff’s arguments, but ultimately

agrees with the Magistrate Judge and the ALJ’s conclusion that Plaintiff’s RFC is


Case No. 2:19-cv-4885                                                       Page 2 of 3
Case: 2:19-cv-04885-MHW-CMV Doc #: 19 Filed: 07/01/20 Page: 3 of 3 PAGEID #: 1249




supported by substantial evidence. For these reasons, and those explained in

the detailed R&R, the Court OVERRULES Plaintiff’s objection, ECF No. 17.

Accordingly, the R&R, ECF No. 16, is ADOPTED and AFFIRMED.

      The Clerk is DIRECTED to remove ECF Nos. 16 and 17 from the Court’s

pending motions list and enter final judgment in favor of Defendant.

      IT IS SO ORDERED.

                                            /s/ Michael H. Watson____________
                                            MICHAEL H. WATSON, JUDGE
                                            UNITED STATES DISTRICT COURT




Case No. 2:19-cv-4885                                                  Page 3 of 3
